Appeal from a judgment of the County Court of Tompkins County (Dean, J.), rendered August 14, 1980, convicting defendant upon his plea of guilty of the crime of bail jumping in the first degree. In January of 1977, defendant failed to appear for trial and he was indicted on March 7,1977 by the Tompkins County Grand Jury on a charge of bail jumping in the first degree. In April of 1979 he was incarcerated in California on unrelated criminal charges. Defendant was returned to the jurisdiction of the County Court of Tompkins County on October 14,1979 and appeared for arraignment on October 17,1979 and December 21,1979. By motion papers dated February 13, 1980, defendant moved to dismiss the indictment for a denial of his constitutional and statutory rights to a speedy trial. Defendant’s motion papers were controverted by papers filed on behalf of the People and the County Court denied defendant’s motion. At the outset, it is noted that the delay in prosecution, from the date of the indictment returned on March 7, 1977 until the People learned that defendant was incarcerated in California, is *675entirely chargeable to defendant. He admittedly fled the jurisdiction of New York State and his motion papers do not establish any prejudice to him. It is undisputed that the People promptly issued a Bench warrant for his arrest and placed the same in the interstate police teletype network. Defendant’s motion papers did not establish that the local authorities knew his whereabouts prior to incarceration in California. Defendant has not established any factor supporting a violation of his constitutional rights. (People v Dean, 45 NY2d 651; People v Taranovich, 37 NY2d 442.) Finally, as to defendant’s claim that he was denied his right to a speedy trial arising under CPL 30.30, his plea of guilty operated as a waiver of his statutory right to any dismissal based on such ground (People v Friscia, 51 NY2d 845). Judgment affirmed. Mahoney, P.J., Sweeney, Kane, Casey and Herlihy, JJ., concur.